DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/15/2020, with respect to the rejection(s) of claim(s) claims 1-3, 5-10, 12-15, and 17-23 under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.  This Office Action is made Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter 
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.



2019 Revised Guidance, Step 1
	Claims 1-3, 5-10, 12-15, and 17-23 are respectively drawn to method, computer program product, and a system, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “computer readable storage device”, “processor”, and “memory”, independent claims 1, 8, and 15 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer

	Claims 1, 8, and 15 recite “analyzing input data . . . identifying salient features of an entity. . . locating multiple documents that reference that entity. . . identifying the salient features in each of the multiple documents . . . assigning sentiment values to each of the features. . . creating respective sub-graphs for each of the documents from a graph. . . aggregating the assigned sentiment values. . . generating output data [that] provides an indication of the respective single aggregated sentiment value for each of the salient features . . .”.  Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").

	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 8, and 15 only recite a “computer readable storage device”, “processor”, and “memory” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 8, and 15 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, claims 1, 8, and 15 recite “analyzing input data . . . identifying salient features of an entity. . . locating multiple documents that reference that entity. . . identifying the salient features in each of the multiple documents . . . assigning sentiment values to each of the features. . . creating respective sub-graphs for each of the documents from a graph. 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “computer readable storage device”, “processor”, and “memory” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-3, 5-10, 12-15, and 17-23 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed information 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 12-15, 7-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Sentiment Aggregation Using ConceptNet Ontology" by Mukherjee & Joshi (published in 2013, hereinafter “Mukherjee I”.

	Regarding claim 1, Mukherjee I teaches
A method of instance-specific feature-based cross-document sentiment aggregation, comprising: 
Mukherjee I, page 577, § 5, observation 6, model can be personalized to suit purposes of an individual]; 
identifying, by the data processing system, one or more salient features of the entity based on a document associated with the entity [Mukherjee I, page 571, § 1, first paragraph]; 
locating, by the data processing system, multiple documents that reference the entity [Mukherjee I, page 575, § 4.2, baseline 2, feature-specific extraction model on an unlabeled corpus]; 
identifying, by the data processing system, the salient features in each of the multiple documents [Mukherjee I, page 575, § 4.2, baseline 2, feature-specific extraction model on an unlabeled corpus]; 
assigning, by the data processing system, respective sentiment values to each of the salient features identified in the multiple documents [Mukherjee I, pages 573-574, § 3.2, feature-specific sentiment extraction assigns polarity]; 
creating, by the data processing system, respective sub-graphs for each of the multiple documents from a graph, wherein the sub-graphs specify the sentiment values assigned to each of the salient features identified in an associated one of the multiple documents [Mukherjee I, page 575, Figure 2]; 
aggregating, by the data processing system, the assigned sentiment values for each of the salient features based on the sub-graphs, wherein the aggregating includes combining sentiment values from two or more of the multiple documents to determine a respective single aggregated sentiment value for each of the salient features Mukherjee I, page 574, § 3.3, sentiment aggregation, also page 577, § 5, observation 4]; and 
generating, by the data processing system, output data that is associated with the input data, wherein the output data provides an indication of the respective single aggregated sentiment value for each of the salient features [Mukherjee I, page 577, § 6, third paragraph], and 
wherein creating the sub-graphs prevents the sentiment values for each of the salient features from being lost due to one or more other features being between the salient features and a root node of the graph and thereby improves functioning of the data processing system in performing the sentiment aggregation for each of the salient features [Mukherjee I, page 577, § 5, observation 5], 
where the entity is a product, the salient features are product features of the product, the documents include reviews of the product, the cross-document sentiment aggregation identifies overall sentiment of the product across multiple product reviews, and the document associated with the entity is a manufacturer provided product document [Mukherjee I, page 570, abstract].

	Regarding claim 5, Mukherjee I teaches the method of claim 1, further comprising: identifying one or more of the product features to modify to improve overall sentiment of the product [Mukherjee I, page 577, § 5, observation 6, model can be personalized to suit purposes of an individual].

Mukherjee I, page 577, § 5, observation 6, model can be personalized to suit purposes of an individual].

Regarding claim 7, Mukherjee I teaches the method of claim 1, wherein the input data is a question and the output data is a response to the question that identifies one or more product features to modify to improve overall sentiment of the product [Mukherjee I, page 577, § 5, observation 6, model can be personalized to suit purposes of an individual].

Regarding claim 21, Mukherjee I teaches the method of Claim 1, wherein combining sentiment values includes scaling a sentiment value of a salient feature provided by a first document among the multiple documents based on a temporal score of the first document [Mukherjee I, page 574, § 3.3, facet polarity weighting and value determination].

Regarding claim 22, Mukherjee I teaches the method of Claim 1, wherein combining sentiment values includes scaling a sentiment value of a salient feature provided by a first document among the multiple documents based on an author score of the author of the first document [Mukherjee I, page 574, § 3.3, facet polarity weighting and value determination].

Mukherjee I, page 574, § 3.3, facet polarity weighting and value determination].

	Claims 8-14 recite limitations corresponding to those recited in claims 1-7, respectively, and are rejected for the same reasons discussed above.

	Claims 15 and 17-20 recite limitations corresponding to those recited in claims 1, 5-7, and 2, respectively, and are rejected for the same reasons discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee I in view of "Feature Specific Sentiment Analysis for Product Reviews" by Mukherjee & Bhattacharyya (published in 2013, hereinafter “Mukherjee II”).

Regarding claim 2, Mukherjee I teaches the method of claim 1, but does not explicitly teach wherein the creating includes creating the sub- graphs are based on a probabilistic model/network.

However, Mukherjee II teaches wherein the creating includes creating the sub- graphs are based on a probabilistic model/network [Mukherjee II, page 3, paragraph spanning pages 2-3].



	Regarding claim 3, the combination of Mukherjee I and Mukherjee II teaches the method of claim 2, wherein the probabilistic model/network is a Bayesian model/network [Mukherjee II, page 3, paragraph spanning pages 2-3, generation of a particular type of model/network is a design choice based upon the particular application].

	Claims 9 and 10 recite limitations corresponding to those recited in claims 2 and 3, respectively, and are rejected for the same reasons discussed above.

	Claim 20 recites limitations corresponding to those recited in claim 2, and is rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152